Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered April 1, 2004, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the second degree, and sentencing him to concurrent terms of seven and five years, respectively, unanimously affirmed.
Since defendant did not specify any grounds for objection (see People v Tonge, 93 NY2d 838 [1999]), he did not preserve any of *451his current challenges to testimony about an officer’s conversation with the nontestifying victim, including his claims that the evidence violated the hearsay rule and the Confrontation Clause, as well as being inflammatory, and we decline to review them in the interest of justice. The fact that defendant’s trial occurred before the decision of the United States Supreme Court in Crawford v Washington (541 US 36 [2004]) has no bearing on the preservation requirement (People v Lopez, 25 AD3d 385 [2006], lv denied 7 NY3d 758 [2006]). Were we to review these claims, we would find that any hearsay or Confrontation Clause violation was harmless (see People v Crimmins, 36 NY2d 230 [1975]) because the evidence of guilt was overwhelming, and because the testimony at issue related only to a peripheral matter. Furthermore, the testimony was not inflammatory. Concur— Mazzarelli, J.E, Andrias, Sullivan, McGuire and Malone, JJ.